Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/066,977 AUTOMOTIVE EXHAUST SYSTEM ISOLATOR filed on 10/9/2020.  Claims 1-20 are pending.  

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.


Information Disclosure Statement
The information disclosure statement submitted on 10/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8794608 to Kato.
	With regards to claim 1, the patent to Kato discloses a device having a central member (40) having a through hole that is configured to receive an inserting of a pin of an exhaust system of the automotive vehicle; a peripheral member (30) surrounding the central member and connected to the central member, the peripheral member being configured to be coupled to the automotive vehicle body; a first support arm (53) extending along a first side of the central member, the first support arm having a first end and a second end that is each joined to the peripheral member, the first end of the first support arm being located in an upper part of the peripheral body, the second end of the first support arm being located in a lower part of the peripheral body; a second support arm (53) extending along a second side of the central member, the second side being opposite the first side, the second support arm having a first end and a second end that is each joined to the peripheral member, the first end of the second support arm being located in the upper part of the peripheral body, the second end of the second support arm being located in a lower part of the peripheral body, the central body being located between the first and second support arms; a first lateral bridge (50) that connects the central member to the first support arm, and a second lateral bridge (50) that connects the central member to the second support arm.
	With regards to claim 2, Kato teaches wherein the first support arm has a C shape and the second support arm has an inverted C shape.
	With regards to claim 3, Kato teaches wherein the first end of the first support arm is joined to the first end of the second support arm in the upper part of the peripheral member.
	With regards to claim 4, Kato teaches wherein the second end of the first support arm is joined to the second end of the second support arm in the lower part of the peripheral member.
	With regards to claim 5, Kato teaches wherein the second end of the first support arm is joined to the second end of the second support arm in the lower part of the peripheral member.
	With regards to claim 6, Kato teaches wherein the first lateral bridge is joined to a center of the first support arm and the second lateral bridge is joined to a center of the second support arm.
	With regards to claim 7, Kato teaches wherein the first lateral bridge is joined to a center of the first side of the central member and the second lateral bridge is joined to a center of the second side of the central member.
	With regards to claim 8, Kato teaches wherein the first lateral bridge is joined to a center of the first side of the central member and the second lateral bridge is joined to a center of the second side of the central member.
	With regards to claim 10, Kato teaches wherein, in a use and stable position, a horizontal central axis of the central member is disposed above a horizontal central axis of the peripheral member. (As 22 are included in the peripheral member).
	With regards to claim 11, Kato teaches wherein, in a use and stable position, the elastomeric body has a plane of symmetry extending vertically through a center of the central member.
	With regards to claim 12, Kato teaches wherein the elastomeric body includes an upper buffer hole (32) and a lower buffer hole (32), the upper buffer hole being formed between an upper portion of the first support arm and an upper portion of the second support arm, the lower buffer hole being formed between a lower portion of the first support arm and a lower portion of the second support arm.
	With regards to claim 13, Kato teaches wherein the elastomeric body includes a first lateral buffer hole (63) located on the first side of the central member and a second lateral buffer hole (63) located on the second side of the central member, the first lateral buffer hole being formed between the peripheral member and the first support arm, the second lateral buffer hole being formed between the peripheral member and the second support arm.
	With regards to claim 16, Kato teaches wherein the first end of each of the first and second support arms is located within a segment of the upper part of the peripheral member between 0° and 45° from a central vertical axis of the elastomeric body.
	With regards to claim 17, Kato teaches wherein the second end of each of the first and second support arms is located within a segment of the lower part of the peripheral member between 0° and 45° from a central vertical axis of the elastomeric body.
	With regards to claim 18, Kato teaches wherein in the use position the second ends of each of the first and second support arms is located within a segment of the lower part of the peripheral member between 0° and 45° from the central vertical axis of the elastomeric body.
	With regards to claim 19, Kato teaches wherein the outermost surface of the peripheral member is surrounded by a rigid sleeve (61).
	With regards to claim 20, Kato teaches a rigid sleeve embedded in the central member. (See Figure 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. Patent No. 8794608 to Kato.
With regards to claim 14, Kato discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein each of the first and second lateral buffer holes includes a vertical straight section.  It shows that the lateral holes being round.  Kato teaches that the upper buffer holes have a vertical strain section, (at 32) and it would be obvious to one of ordinary skill in the art to have made the lateral buffer holes a similar shape, as desired for use with the device.  The shape being a design choice which is obvious to optimize.  
With regards to claim 15, Kato teaches that the lateral holes are round, however the upper buffer holes (32) show these features and it would be obvious to optimize the device by making the shape of the holes as desired for use with the device including wherein the vertical straight section of each of the first and second lateral buffer holes is located in a respective central portion of the first and second lateral buffer holes.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/11/22